DETAILED ACTION
	This Office Action, based on application 16/736,272 filed 7 January 2020, is filed in response to applicant’s amendment and remarks filed 4 April 2022.  Claims 1-4, 6-15, 17-23, and 25-27 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, filed 4 April 2022 in response to the Office Action mailed 17 February 2022, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejections in view of applicant’s amendment and remarks.
	Claim Rejections under 35 U.S.C. § 103
On Pages 16-19, the applicant traverses the prior art rejection to Claims 1, 12, and 23 (and corresponding dependencies) alleging cited prior art fails to disclose the limitation of “indicating, in data structure information, that first data structures are not swappable and second data structures are swappable based on estimated frequencies the first and second data structures will be accessed”.  While the applicant appears to acknowledge that LOH discloses a value in a cache block or a table may be set to prevent the eviction of the block and the setting may be based on the future access of the cache block, the applicant alleges LOH does not disclose looking at estimated frequencies of the data structures for setting the value.   The Office deems applicant’s remarks as persuasive; therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in further view of RAPOPORT which teaches determining future access of data based on estimated access frequencies of the data, which is then used to determine eviction order of the data.  
On Page 18, the applicant further traverses the rejection to the claims based on the teachings of LOH noting that while LOH is directed to a cache block, the claims concern data structures “having a file name or object name and are data structures having configuration information generated by an operating system”.  In response, the Office notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the Office relies upon the combination of teachings of IINUMA, LOH, and RAJ for fully disclosing the cited limitations.
Further on Page 18, the applicant traverses the rejection to the claims based on the teachings of MATTHEWS.  The applicant alleges MATTHEWS’s teaching of “performing a write to cache during boot or initialization” does not teach “data structure information for data structures generated during system initialization that indicates data structures that are swappable that are expected to be updated less frequently than data structures that are expected to be updated most frequently of updated data structures”.  The Office notes the rejection of record does not rely on the MATTHEWS teaching for each feature cited; the rejection merely relies upon the MATTHEWS for teaching that data structures may be generated during system initialization, and relies upon the other references for teaching the other elements of the recited features.

On Page 19-21, the applicant traverses the rejection to Claims 7 and 18 (and corresponding dependencies) alleging cited prior art fails to disclose the new features as amended in the claims.  The Office withdraws the previously issued prior art rejection in view of applicant’s amendment and issues a new matter rejection for reasons established in the rejection of record.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 March 2022, 4 April 2022, and 15 July 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11, 18-22, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Exemplary Claim 7 (and analogously Claim 18) was amended to recite (1) “determining whether an access count of the accessed data structure is associated with an access count of the second level memory device” and (2) “copying the accessed data structure from the second level memory device storing the accessed data structure to a third level memory device associated with an access count of the accessed data structure in response to the determining that the access count of the accessed data structure is not associated with the access count of the second level memory device”.  Applicant’s remarks on 4 April 2022 indicate support for the amendment at Fig 8 and associated description at ¶ 60-63.  ¶ [0062] recites “the virtual memory manager determines a lower level memory device having a lowest level threshold exceeding the data structure update count, which is the memory device having an endurance most suited for the update count of the selected data structure”.  ¶ [0063] recites “an accessed data structure is … also retained in a lower level memory device that comprises a lower level memory device having an endurance, erasable cycles, commensurate with the update count of the data structure” and “By matching the data structure update count with a lower level memory device by endurance, data structures are stored in a lower level memory device having an endurance level most appropriate for the update frequency of the data structure”.  The Office has fully reviewed the original specification, in particular the portions of the specification noted by the applicant; the Office maintains the specification does not provide support for access counts of a memory device.  The Office notes ¶[0012] recites “data structures are placed in a lower level memory device having an endurance, or number of erase cycles”; however, the Office maintains a count of a number of erases is not equivalent to an access count as claimed.  As such, while the specification appears to support determining whether an access count of a data structure is associated with an endurance (or erase count) of a memory device, the specification does not appear to support limitations (1) and (2) as presented thus presenting new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 12, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA (US PGPub 2002/0032671) in further view of LOH et al (US PGPub 2014/0164711), RAPOPORT et al (US PGPub 2016/0253265), MATTHEWS (US PGPub 2007/0038850), and RAJ (US Patent 8,954,718).

With respect to Claims 1, 12, and 23, IINUMA discloses a computer program product/system/method for managing data in a plurality of memory 2devices (Fig 1, Cache Memory 113 and External Storage 106), the computer program product comprising a computer readable storage medium 3having computer readable program code embodied therein that when executed performs 4operations, the operations comprising:  
maintaining data structure information instances for data structures (¶[0032] – cache management table 111 {a table entry analogous to a ‘data structure information instance’} may store property information concerning each file {‘data structure’});
wherein the first level memory device has lower latency than the second level 9memory device (¶[0002] – a file in external storage may be preserved in cache memory in order to speed up access to the file), wherein the first and the second data structures are identified as having a file name or object name (¶[0031] – files may be stored in cache memory 113; ¶[0032] – cache management table 111 may store the name of each file preserved in cache memory).
maintaining access counts for the second data structures stored in the first level memory 11device that are indicated as swappable (¶[0032] – cache management table 111 may store property information concerning each file including access count from a user);
12selecting second data structures in the first level memory device having a lowest of access 13counts of the second data structures that are indicated as swappable (¶[0015] – when there is no space for storing a requested file in memory, the file having the least access count among the files in the memory is ejected {determining a file by comparing access counts among the files is analogous to the claimed ‘selecting’});
14removing the selected second data structures from the first level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected); and 
15retaining the selected second data structures in the second level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
IINUMA may not explicitly disclose indicating, in data structure information, that first data structures are not swappable and second data structures are swappable based on estimated frequencies the first and the second data structures will be accessed, wherein the first data structures are estimated to be more frequently accessed than the second data structures, wherein the data structures are generated during system initialization, wherein the first data structures indicated as not swappable are 7maintained in a first level memory device and not moved to a second level memory 8device; and wherein the first and the second data structures comprise configuration information generated by an operating system.
However, LOH discloses indicating, in data structure information, that first data structures are not swappable and second data structures are swappable based on the first and the second data structures will be accessed (Section [0080-0081] – the cache management mechanism may be configured to set a variable {e.g. an entry in a ‘do-not-replace table’} to cache blocks subject to future access – data structures with the variable would be indicated as being ‘not swappable’; likewise, data structures without the variable would be indicated as being ‘swappable’), wherein the first data structures indicated as not swappable are 7maintained in a first level memory device and not moved to a second level memory 8device (Section [0080-0081] - blocks with a corresponding variable {e.g. an entry in a ‘do-not-replace table’} set by the cache management mechanism subjects the block from being evicted).
IINUMA and LOH are analogous art because they are from the same field of endeavor of data management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA and LOH before him or her, to modify the cache management policies of IINUMA to include non-evictable entries as taught by LOH.  A motivation for doing so would have been to anticipate future access to the block saving system performance of evicting and reloading the block into cache (¶[0080]).  Therefore, it would have been obvious to combine IINUMA and LOH to obtain the invention as specified in the instant claims.
IINUMA and LOH may not explicitly disclose wherein the determination of the first and second data structures will be accessed is based on estimated frequencies of the first and second data structures, wherein the first data structures are estimated to be more frequently accessed than the second data structures, wherein the data structures are generated during system initialization and wherein the first and the second data structures comprise configuration information generated by an operating system.
However, RAPOPORT discloses wherein the determination of the first and second data structures will be accessed is based on estimated frequencies of the first and second data structures (Section [0009-0010] – estimated access frequencies of memory pages may be and organized in a memory page list by the estimated access frequency; memory pages may be evicted based on the memory page list), wherein the first data structures are estimated to be more frequently accessed than the second data structures (Section [0015] – memory pages that are in frequent use should be retained in volatile memory while rarely accessed memory pages should be evicted to non-volatile storage).
IINUMA, LOH, and RAPOPORT are analogous art because they are from the same field of endeavor of cache management systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, and RAPOPORT before him or her, to modify the data structures of the combination of IINUMA and LOH to include modifying data structures in cache during a boot process as taught by RAPOPORT.  A motivation for doing so would have been to make better eviction decisions so that the likelihood of reclaiming memory pages is reduced thus improving system performance (Section [0016]).  Therefore, it would have been obvious to combine IINUMA, LOH, and RAPOPORT to obtain the invention as specified in the instant claims.
IINUMA, LOH, and RAPOPORT may not explicitly disclose wherein the data structures are generated during system initialization and wherein the first and the second data structures comprise configuration information generated by an operating system.
However, MATTHEWS discloses wherein the data structures are generated during system initialization (¶[0048] – during a boot process or system initialization, write data may be updated in the cache).
IINUMA, LOH, RAPOPORT, and MATTHEWS are analogous art because they are from the same field of endeavor of cache management systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, RAPOPORT, and MATTHEWS before him or her, to modify the data structures of the combination of IINUMA, LOH, and RAPOPORT to include modifying data structures in cache during a boot process as taught by MATTHEWS.  A motivation for doing so would have been to reduce the need for disk access during system initialization (Abstract).  Therefore, it would have been obvious to combine IINUMA, LOH, RAPOPORT, and MATTHEWS to obtain the invention as specified in the instant claims.
IINUMA, LOH, RAPOPORT, and MATTHEWS may not explicitly disclose wherein the first and the second data structures comprise configuration information generated by an operating system.
However, RAJ discloses wherein the first and the second data structures comprise configuration information generated by an operating system (Fig 1D – block data structure 125; Col 7, Line 57 through Col 8, Line 20 – field 125A of a first segment 129 of the block data structure 125 may include a physical block number (PVBN) {‘configuration information’} maintained by the operating system).
IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ before him or her, to modify the data structures of the combination of IINUMA, LOH, RAPOPORT, and MATTHEWS to include configuration information as taught by RAJ.  A motivation for doing so would have been to provide data structures that may be used to direct initialization of multiple virtual machines to a cached copy of a boot image (Abstract).  Therefore, it would have been obvious to combine IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ to obtain the invention as specified in the instant claims.

With respect to Claims 12 and 13, the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ disclose the computer program product/system of each respective parent claim.  
IINUMA further discloses wherein the operations further 2comprise: 3for the selected second data structures that are already in the second level memory device, 4deleting the selected second data structures from the first level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected) and retain in the second 5level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
LOH further discloses wherein the operations further 2comprise: 6for the selected second data structures that are not in the second level memory device, 7copying the selected second data structures from the first level memory device to the second level 8memory device (¶ [0072] – evicted cache blocks may be written to a next lower level of cache).  

Claims 3, 6, 14, 17, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERISSEN (US PGPub 2019/0370177).

With respect to Claims 13 and 14, the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ disclose the computer program product/system of each respective parent claim.
IINUMA further discloses removing the selected second set of second data structures from the first level memory 12device (¶[0015] – the file having the least access count among the files in the memory is ejected); and 13retaining the selected second set of second data structures in the second level memory 14device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ may not explicitly disclose wherein the access counts 2maintained for the second data structures include a read access count and 3an update access count, wherein the selecting second data structures having the lowest of the access counts comprises: determining second data structures in the first level memory device having a lowest of update access 6counts, wherein the selected second data structures comprise a selected first set of second data structures 7having the lowest of the update access counts;  8selecting a second set of second data structures in the first level memory device having a 9lowest of read access counts after removing the selected first set of second data structures from the first 10level memory device.  
However, OLDERDISSEN discloses wherein the access counts 2maintained for the second data structures include a read access count and 3an update access count (¶ [0037] – read and write counters may be associated with a particular page), wherein the selecting second data structures having the lowest of the access counts comprises: Firm No. 0018.09075determining second data structures in the first level memory device having a lowest of update access 6counts, wherein the selected second data structures comprise a selected first set of second data structures 7having the lowest of the update access counts (¶ [0072] – pages with the lowest access count are identified for eviction);  8selecting a second set of second data structures in the first level memory device having 9lowest read counts after removing the selected first set of second data structures from the first 10level memory device (¶ [0072] – pages with the lowest access count are identified for eviction).
IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN before him or her, to modify the eviction policy of the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ to include evictions based on read and write access counts as taught by OLDERDISSEN.  A motivation for doing so would have been to refine the eviction policy to be based an indication of the frequency and timing of a particular type of access to a particular page of memory (¶[0037]).  Therefore, it would have been obvious to combine IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

With respect to Claims 16, 17, and 25, the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ disclose computer program product/system/method of each respective parent claim.  
LOH further discloses wherein 7the second level memory device allows for a greater number of erase cycles than the third 8level memory device (¶ [0050] – when data is accessed by a processor core, the processor determines whether the data is available in main memory; if not, data may be retrieved from mass-storage device; ¶ [0048] – mass storage device may include a flash memory {a memory type that would have a fewer number of erase cycles than L2 cache RAM}).
IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ may not explicitly disclose wherein a first threshold is 2associated with the second level memory device and a second threshold is associated with 3a third level memory device, wherein the first threshold is greater than the second 4threshold, wherein the operations further comprise:  5copying determined data structures having counts below the second threshold to 6the third level memory device and deleting from the first level memory device, wherein the copying the determined data structures to the second 9level memory device and deleting from the first level memory device are performed for 10the determined data structures having counts between the first threshold and the second 11threshold, and wherein the determined data structures having counts above the first 12threshold remain in the first level memory device without being retained in one of the 13second and third level memory devices.  
However, OLDERDISSEN discloses wherein a first threshold is 2associated with the second level memory device and a second threshold is associated with 3a third level memory device, wherein the first threshold is greater than the second 4threshold (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system), wherein the operations further comprise:  5copying determined data structures having counts below the second threshold to 6the third level memory device and deleting from the first level memory device (¶ [0072] – pages with the lowest access count are identified for eviction), wherein the copying the determined data structures to the second 9level memory device and deleting from the first level memory device are performed for 10the determined data structures having counts between the first threshold and the second 11threshold, and wherein the determined data structures having counts above the first 12threshold remain in the first level memory device without being retained in one of the 13second and third level memory devices  (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system).
IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, and RAJ to include multiple tiers as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of LOH, RAPOPORT, MATTHEWS, RAJ, OLDERDISSEN, and WU et al (US PGPub 2017/0075812).

With respect to Claims 14 and 15, the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERISSEN disclose the computer program product/system of each respective parent claim.
IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN may not explicitly disclose wherein the operations further 2comprise:  3first determining whether available space in the first level memory device falls 4below a low space threshold, wherein the determining the selected first set of second data 5structures having the lowest of the update access counts is performed in response to determining that 6the available space in the first level memory device falls below the low space threshold;  7and 8second determining whether available space in the first level memory device falls 9below the low space threshold after removing the selected first set of second data structures from 10the first level memory device, wherein the second set of second data structures is selected in 11response to the second determining whether available space in the first level memory 12device falls below the low space threshold.
However, WU discloses wherein the operations further 2comprise:  3first determining whether available space in the first level memory device falls 4below a low space threshold, wherein the determining the selected first set of second data 5structures having the lowest of the update access counts is performed in response to determining that 6the available space in the first level memory device falls below the low space threshold (Section [0038] – when the write buffer {‘first level memory device’} reaches a reference threshold value, a module is configured to evict data from the write buffer to maintain the size of the write buffer below the threshold value);  7and 8second determining whether available space in the first level memory device falls 9below the low space threshold after removing the selected first set of second data structures from 10the first level memory device, wherein the second set of second data structures is selected in 11response to the second determining whether available space in the first level memory 12device falls below the low space threshold (Section [0065] – data may be evicted from the read cache {‘first level memory device’} in response to a size of an unused region being less than a threshold value).  
IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, OLDERDISSEN, and WU are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, OLDERISSEN, and WU before him or her, to modify the eviction policies of the combination of IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, and OLDERDISSEN to include evicting data from memory based on the capacity of the memory as taught by WU.  A motivation for doing so would have been to provide a cache eviction policy a way to determine when to evict data (Section [0038]).  Therefore, it would have been obvious to combine IINUMA, LOH, RAPOPORT, MATTHEWS, RAJ, OLDERISSEN, and WU to obtain the invention as specified in the instant claims.

Claims in view of Prior Art
	Claims 7-11, 18-22, 26, and 27 have not be found to be disclosed by prior art as presented.  Parent Claim 7 (and analogously Claim 18) has been amended to recite “determining whether an access count of the accessed data structure is associated with an access count of the second level memory device; and copying the accessed data structure from the second level memory device storing the accessed data structure to a third level memory device associated with an access count of the accessed data structure in response to the determining that the access count of the accessed data structure is not associated with the access count of the second level memory device”.  While the claims remain rejected for introducing new matter, no prior art has been found or renders obvious comparing an access count of a data structure to an access count of a memory device as presented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure teach determining where to update user data based on the endurance of memories in a hierarchy.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137